Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 04/28/2021.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alelov (US 8,550,069 B2).
Claim 1:
Alelov discloses A dispenser configured to dispense and tack an amount of composition inhaled, the dispenser (See Fig. 1, Fig. 4-5 column 6, lines 42-48, the counter tracks the amounts of vapes.), comprising:
a housing (See inhalation device housing 412 in Fig. 4-5, column 9, lines 1-12.);
an optical radiation source disposed within the housing (Taught in column 4, lines 1-7, The light device 126 can include a light emitting diode, LED.)
an optical detection sensor disposed within the housing and configured to detect radiation from said optical radiation source (See sensors located within the housing in column 4, lines 60-67, to detect any one of or a combination of airflow, temperature change, pressure change, illumination of light, current change, voltage change, and other physical and electrical properties.).
an atomizer disposed within the housing, the atomizer configured to atomize a composition into vapes inhalable by a user of the dispenser, wherein the atomizer is positioned to direct atomized composition between the optical radiation source and the optical detection sensor (The atomizer in column 2, lines 34-42, column 3, lines 6-29, is in a combination of a heating element, a vibration generator such as an ultrasonic or a piezoelectric transducer, an atomizer, or any other actuator to energize particles of the first substance such that the particles are released from the first cartridge, where the substance is the composition. Also, see vapor delivery in column 2, lines 61-67.);
an event tracking electronic module in communication with the optical detection sensor for determining a number of vapes passing between the optical radiation source and the optical detection sensor (Taught as program modes as electronic module in column 9, lines 2-36 with display of the number of cigarette equivalents remain and in column 6, lines 42-57 the counter 242 can be used to count the number of activations of sensors 240.); and
an electronic visual display in communication with the event tracking electronic module for displaying the number of vapes (See Fig. 6 , column 9, lines 2-36, display 651 can display an indication (e.g., "385") showing the number of puffs or substance quantity remaining or available in the second inhalation device 600.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 8,550,069 B2) in view of  King (US 2016/0286865 A1).
Claim 2:
King discloses wherein the composition comprises one of a liquid, powder, medicine or a flavor (Taught as medicinal delivery devices in P0082, such as a vaporizer for hookah, flavored liquids, medicine, and herbal supplements (P0036).).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of Alelov to have liquid, powder, medicine or a flavor compositions, as taught by King, to enhance the user’s experience with a variety of products. 

Claim 3:
King discloses wherein a vape is a single inhalation of the atomized composition (Taught as a single puff in P0015.).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of Alelov to having a single inhalation compositions, as taught by King, to help the user’s minimize an addiction. 
Claim 4:
King discloses wherein the event tracking electronic module is configured to determine the number of vapes per a specified time period (See timer for shut off in P0045 and dosage control, amount of liquid delivered in P0079-P0080.).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of Alelov to tracking the number of vapes per a specified time period, as taught by King, to help the user manage any potential addiction. 
Claim 5:
King discloses wherein the event tracking electronic module is configured to determine a cumulative amount of atomized composition delivered to the user (Taught as setting maximum dosage in a given period of time in P0080.).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of Alelov to have a cumulative amount of composition, as taught by King, to make the user mindful of any over indulging. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (US 8,550,069 B2) in view of Juster (US 2013/0340775 A1).
Claim 6:
Juster teaches wherein the event tracking electronic module is configured to determine a remaining amount of composition available to be atomized (See composition usage patterns in P0060 to determine the need for e-Liquid replacement.).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of Alelov to determine the remaining amount of the composition, as taught by Juster, to avoiding the burnt taste when the composition is running low. 
Claim 7:
Juster teaches wherein the event tracking electronic module is configured to determine that a reorder of composition is to be placed (In [P0060] there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. In one embodiment, the smartphone app may allow for the manual or automatic reordering of a particular taste when an e-Liquid is running out.).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of King to have reordering the composition, as taught by Juster, to avoiding the burnt taste when the composition is running low. 
Claim 8:
Juster teaches wherein the event tracking electronic module is configured to place the order via a mobile device of the user (Disclosed in [P0060] the smartphone app may allow for the manual or automatic reordering of a particular taste when an e-Liquid is running out.).

Claim 9:
Juster teaches wherein the optical radiation source comprises a light emitting diode (Disclosed as light emitting diode (LED) in P0038, Fig. 6 (Item 612).).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of King to have a LED, as taught by Juster, to use light emitting brightness and color for the user to adjust settings in different social environments. 
Claim 10:
Juster teaches wherein the optical detection sensor comprises a photodiode (Disclosed as light emitting diode in P0038, Fig. 6 (Item 612).).
Therefore, it would have been obvious to one of ordinary skill in the art of E-Vapor before the filing date of the invention to modify the method, software and system of King to have a photodiode, as taught by Juster, to use light emitting brightness and color for the user to adjust settings in different social environments. 

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US 2013/0340775 A1) in view of King (US 2016/0286865 A1).
Claim 11:
Juster discloses a dispenser (Disclosed in Fig. 2-Fig. 5.) comprising:
a cartridge comprising a vaporizable substance (Disclosed in Fig. 1, Fig. 5, an electronic cigarette with multiple e-Liquids, means to vaporize a liquid substance (P0002), vaping, generating mist (P0026);
a sensor for detecting an amount of vaporizable substance in the cartridge (Shown as flow sensor, 104, in Fig. 5, P0029.);
a reader is configured to scan the cartridge to identify a type of vaporizable substance (Disclosed in Fig. 10, QR code identifier for scanning in P0069 with smartphone.);
an atomizer for atomizing the vaporizable substance into vapes inhalable by a user of the dispenser (Disclosed in Fig. 5, Atomizer/Cartomizer with smoke created from aerosol, warm air, vapor and supplied e-Liquid droplets mentioned in [P0028] The e-Liquid 110 is atomized via air flow 108, generated by the inhalation of the user (i.e. the smoker or consumer or vapor), which produces a pressure difference that removes e-Liquid droplets from the e-Liquid 110.);
a wireless transceiver (See forms of wireless transceivers such as Bluetooth mentioned in P0073.);
a cartridge sensing electronics module is configured to communicate via the wireless transceiver, responsive to the sensor, a supply status of the type of vaporizable substance (Taught as liquid level status in P0053 and degree of liquid depletion in P0061, Fig. 9.).
King further teaches:
an optical radiation source (Taught in P0042, P0044, as LED light 32 incorporated into its design.);
an optical-detection sensor configured to detect optical radiation from the optical radiation source (Taught in [P0042-P0044] The microprocessor 30 is configured to process data from the pressure sensor, to control the light 32 (if included) on the first portion 15, to direct current flow to a vaporizer 34, where the light 32 indicates when the user inhales.);

Claim 12:
Juster teaches wherein the supply status is communicated to a personal communication device (Taught as smartphone, 702 and user device, 703 in Fig. 7, P0057, P0085.).
Claim 13:
Juster teaches wherein the supply status is communicated to a supplier terminal via a dispenser communication link (Taught as liquid level status in P0053 and degree of liquid depletion in P0061, Fig. 9. In [P0059] The local communication 804 may be two-way communication between the smartphone 702 and the communication chip 802. The information that is transmitted is further described with respect to FIG. 9. FIG. 9 is a diagram illustrating local communication 804 examples.).
Claim 14:
Juster teaches wherein the supply status identifies a remaining amount of the type of vaporizable substance (Taught communicating a usage pattern of the type of e-Liquid in P0060, P0063.).
Claim 15:
Juster teaches further comprising a global positioning system (GPS) and wherein cartridge sensing electronics module is configured to communicate via the wireless transceiver GPS information (See P0042, P0064, GPS technologies to encourage social smoking and social interaction.).
Claim 16:
Juster teaches wherein the reader is configured to scan a QR code
Claim 17:
Juster teaches wherein the cartridge is a multi-chamber cartridge (See separate chambers for E Liquid 1 and E Liquid 2, Nicotine free mentioned in P0035.).
Claim 18:
Juster teaches wherein the readier is further configured to determine a rotation and position of the multi-chamber cartridge (Taught a selectable orifice with rating disc in P0060.).
Claim 19:
King teaches further comprising a motor for rotatably positioning the multi-chamber cartridge (Taught in P0080, with the way the mechanics dose is set with rotate or swirl component, then controlled wirelessly.)
Therefore, it would have been obvious to one of ordinary skill in the art of E-Cigarette management before the filing date of the invention to modify the method, software and system of Juster to have motor means of rotatably the multi-chamber cartridge positioning, as taught by King, to automate the control of vaping amounts for users in an effortless way. 
Claim 20:
Juster teaches further comprising a vape counter to count vapes based on the type of vaporizable substance in the cartridge (Taught as counted puff numbers before depletion in P0060, and user’s smoke rate counter in P0076.).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 04/28/2021, with respect to the prior art rejection of claim(s) 1-20 under 35 USC § 102 and  35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-67781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686